Citation Nr: 1042934	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-37 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected peripheral neuropathy in the right upper 
extremity prior to October 6, 2009.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected peripheral neuropathy in the 
right upper extremity beginning October 6, 2009. 

3.  Entitlement to an initial compensable evaluation for the 
service-connected peripheral neuropathy in the right lower 
extremity.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected peripheral neuropathy in the left upper 
extremity prior to August 2, 2003.

5.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected peripheral neuropathy in the 
left upper extremity beginning August 2, 2003.  

6.  Entitlement to an initial compensable evaluation for the 
service-connected peripheral neuropathy in the left lower 
extremity prior to August 2, 2003.  

7.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected peripheral neuropathy in the 
left lower extremity beginning August 2, 2003.  


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970, 
and was awarded a Combat Infantryman Badge for his service in 
Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional Office 
(RO), which granted service connection for peripheral neuropathy, 
and assigned a noncompensable evaluation, effective June 7, 1996.  
The Veteran disagreed with his rating and subsequently perfected 
an appeal.   

In a March 2007 rating decision, the RO evaluated the Veteran's 
peripheral neuropathy of the right and left, upper and lower 
extremities separately, assigned 10 percent evaluations for the 
left upper and lower extremities each, effective August 2, 2003, 
and continued noncompensable evaluations for the right upper and 
lower extremities.  In an August 2010 rating decision, the RO 
granted an increased evaluation of 10 percent for the service-
connected right upper extremity, effective October 6, 2009.  
Although the RO granted an increased evaluation for the 
peripheral neuropathy disabilities of the right upper extremity 
and left upper and lower extremities, such disability evaluations 
are less than the maximum available evaluation for each 
disability; thus, the issues of entitlement to increased 
evaluations for the service-connected peripheral neuropathies 
remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Hence, the issues are as captioned above.   

In January 2009, the Board remanded this claim to the AMC/RO for 
additional development, including inter alia a new VA examination 
to determine the nature and extent of the service-connected 
peripheral neuropathies and to identify all nerves affected by 
the peripheral neuropathy disability.  That development was 
completed and the case was returned to the Board for appellate 
review.   

The Board notes that although the Veteran argued that earlier 
effective dates, retroactive to the grant of service connection 
(June 6, 1996), should be in effect for the 10 percent 
evaluations for his right upper extremity and left upper and 
lower extremities disabilities and the RO has analyzed the 
Veteran's claims as earlier effective date claims, the Board will 
consider the propriety of the evaluations assigned for the 
peripheral neuropathy disabilities from the date of service 
connection (June 6, 1996) because the Veteran appealed the 
initial evaluations assigned for his peripheral neuropathy 
disabilities.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As such, the issues on appeal are appropriately captioned on the 
title page.  

The issues of entitlement to an initial compensable evaluation 
for the service-connected peripheral neuropathy in the right 
upper extremity prior to October 6, 2009; entitlement to an 
initial compensable evaluation for the service-connected 
peripheral neuropathy in the left upper extremity prior to August 
2, 2003; and entitlement to an initial compensable evaluation for 
the service-connected peripheral neuropathy in the left lower 
extremity prior to August 2, 2003; are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

On September 30, 2010, after the Veteran's appeals for 
entitlement to an increased evaluation in excess of 10 percent 
for the service-connected peripheral neuropathy in the right 
upper extremity beginning October 6, 2009; entitlement to an 
initial compensable evaluation for the service-connected 
peripheral neuropathy in the right lower extremity; entitlement 
to an increased evaluation in excess of 10 percent for the 
service-connected peripheral neuropathy in the left upper 
extremity beginning August 2, 2003; and entitlement to an 
increased evaluation in excess of 10 percent for the service-
connected peripheral neuropathy in the left lower extremity 
beginning August 2, 2003; were transferred to the Board, the 
Board received written notification from the Veteran that he 
wished to withdraw these appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a timely appeal for 
entitlement to an increased evaluation in excess of 10 percent 
for the service-connected peripheral neuropathy in the right 
upper extremity beginning October 6, 2009, filed by the Veteran, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a timely appeal for 
entitlement to an initial compensable evaluation for the service-
connected peripheral neuropathy in the right lower extremity, 
filed by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010). 

3.  The criteria for withdrawal of a timely appeal for 
entitlement to an increased evaluation in excess of 10 percent 
for the service-connected peripheral neuropathy in the left upper 
extremity beginning August 2, 2003, filed by the Veteran, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).   

4.  The criteria for withdrawal of a timely appeal for 
entitlement to an increased evaluation in excess of 10 percent 
for the service-connected peripheral neuropathy in the left lower 
extremity beginning August 2, 2003, filed by the Veteran, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The present appeal arises from a February 2006 rating decision, 
to which the Veteran filed a timely notice of disagreement (NOD), 
received May 2006, with the grant of service connection for 
peripheral neuropathy and assignment of a noncompensable 
disability rating.  In July 2006, the Veteran submitted VA Form 
9, "Appeal to Board of Veterans' Appeals" (Substantive Appeal), 
indicating he was appealing the aforementioned issues.  The 
appeal was certified to the Board for appellate review.  

During the pendency of such review, in a statement signed by the 
Veteran and received by the Board on September 30, 2010, the 
Veteran indicated that he was "satisfied with the percentage the 
VA has awarded [him] on [his] left and right extremities," and 
wished only to have the percentage awards effective to the date 
of award of service connection.  See Hand-Written Statement from 
the Veteran, received September 2010.  The Board construes this 
statement as a withdrawal of his claims for entitlement to an 
increased rating in excess of 10 percent for the service-
connected peripheral neuropathy in the right upper extremity 
beginning October 6, 2009; entitlement to an initial compensable 
evaluation for the service-connected peripheral neuropathy in the 
right lower extremity; entitlement to an increased evaluation in 
excess of 10 percent for the service-connected peripheral 
neuropathy in the left upper extremity beginning August 2, 2003; 
and entitlement to an increased evaluation in excess of 10 
percent for the service-connected peripheral neuropathy in the 
left lower extremity beginning August 2, 2003; as the Veteran was 
satisfied with the evaluations awarded for these appeals and 
wished only for his 10 percent disability evaluations for the 
right upper, left upper, and left lower extremities to be 
effective as of the date of service connection.

Pursuant to the laws administered by VA, the Board may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.202 (2010).  A Substantive Appeal may be 
withdrawn either on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b)(1).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204(a).  

Here, the Veteran has withdrawn the appeals of entitlement to an 
increased rating in excess of 10 percent for the service-
connected peripheral neuropathy in the right upper extremity 
beginning October 6, 2009; entitlement to an initial compensable 
evaluation for the service-connected peripheral neuropathy in the 
right lower extremity; entitlement to an increased evaluation in 
excess of 10 percent for the service-connected peripheral 
neuropathy in the left upper extremity beginning August 2, 2003; 
and entitlement to an increased evaluation in excess of 10 
percent for the service-connected peripheral neuropathy in the 
left lower extremity beginning August 2, 2003.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration on the aforementioned issues.  Accordingly, the 
Board does not have jurisdiction to review the appeals of the 
issues of entitlement to an increased rating in excess of 10 
percent for the service-connected peripheral neuropathy in the 
right upper extremity beginning October 6, 2009; entitlement to 
an initial compensable evaluation for the service-connected 
peripheral neuropathy in the right lower extremity; entitlement 
to an increased evaluation in excess of 10 percent for the 
service-connected peripheral neuropathy in the left upper 
extremity beginning August 2, 2003; and entitlement to an 
increased evaluation in excess of 10 percent for the service-
connected peripheral neuropathy in the left lower extremity 
beginning August 2, 2003; thus, these appeals are dismissed.




ORDER

The appeal for entitlement to an increased evaluation in excess 
of 10 percent for the service-connected peripheral neuropathy in 
the right upper extremity beginning October 6, 2009, is 
dismissed.  

The appeal for entitlement to an initial compensable evaluation 
for the service-connected peripheral neuropathy in the right 
lower extremity is dismissed.  

The appeal for entitlement to an increased evaluation in excess 
of 10 percent for the service-connected peripheral neuropathy in 
the left upper extremity beginning August 2, 2003, is dismissed.   

The appeal for entitlement to an increased evaluation in excess 
of 10 percent for the service-connected peripheral neuropathy in 
the left lower extremity beginning August 2, 2003, is dismissed.


REMAND

The Veteran seeks an initial compensable evaluation for the 
service-connected peripheral neuropathy in the right upper 
extremity prior to October 6, 2009 and initial compensable 
evaluations for service-connected peripheral neuropathy in the 
left upper and lower extremities prior to August 2, 2003.  
Specifically, the Veteran claims compensable disability ratings 
for the right upper, left upper, and left lower extremities as 
early as the date of service connection (June 6, 1996).  Although 
the Board regrets the additional delay, further development is 
needed prior to adjudicating the merits of the increased 
evaluation claims.

As noted, in a January 2009 remand, the Board determined that 
further development was required, and remanded the increased 
evaluation claims to the RO/AMC for a new VA examination to 
determine the nature and extent of the service-connected 
peripheral neuropathies and to identify all nerves affected by 
the peripheral neuropathy disability.  Specifically, the Board 
directed the RO to afford the Veteran with a new VA examination 
including an opinion on "which nerves of the right and left 
upper and lower extremities are affected" by the service-
connected peripheral neuropathy.  See January 2009 Board Remand.  

Review of the claims folder reveals that the Veteran was provided 
with a new VA examination regarding his service-connected 
peripheral neuropathy disabilities on October 2009.  However, the 
examiner failed to provide an opinion on "which nerves of the 
right and left upper and lower extremities are affected" by the 
service-connected peripheral neuropathy as requested in the 
January 2009 Board Remand and noted again above.  In this regard, 
the VA examiner could not identify "which nerves are affected in 
the hands and in the feet."  However, the examiner provided no 
rationale for such opinion.  See October 2009 VA Peripheral 
Nerves Examination Report.  The examiner failed to identify the 
nerves of the right upper, left upper, and left lower extremities 
affected by the service-connected peripheral neuropathy for an 
adequate evaluation of the service-connected peripheral 
neuropathy disabilities of the upper and lower extremities.  

As such, the RO/AMC failed to comply with the Board's January 
2009 remand order requesting that the Veteran be provided with a 
new VA examination to determine the nature and extent of the 
service-connected peripheral neuropathies and to identify all 
nerves affected by the peripheral neuropathy disability, and such 
examination, including identification of the affected nerves, 
must be provided.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  As noted above, the RO/AMC failed to 
provide the Veteran with a new VA 
examination regarding his increased 
evaluation for peripheral neuropathy 
claims that identifies all nerves affected 
by the peripheral neuropathy disability as 
requested by the January 2009 Board 
Remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Thus, as outlined in the 
January 2009 Board Remand, the RO/AMC 
should again afford the Veteran new VA 
examination(s) to provide medical opinions 
as to which nerves of the right upper, 
left upper, and left lower extremities are 
affected by the service-connected 
peripheral neuropathy.  

The claims folder should be made available 
to the examiner for review.  The entire 
claims folder must be reviewed by the 
examiner(s) in conjunction with 
examination(s) and the report(s) should 
state that such review has been 
accomplished.  The examiner should note 
all evidence relied on in rendering any 
opinion.
The examiner should specifically explain 
which nerves of the right upper, left 
upper, and left lower extremities are 
affected by the service-connected 
peripheral neuropathy disabilities.  The 
examiner should include the results of any 
testing, including EMG and/or nerve 
conduction velocity tests, deemed helpful 
in rendering an opinion.  A complete 
rationale should be provided for any 
opinion. 

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's increased initial 
(compensable) evaluation claims for 
peripheral neuropathy of the right upper, 
left upper, and left lower extremities, 
taking into account any newly obtained 
evidence.  In addition, the Veteran should 
be notified of the laws and regulations 
relevant to effective date claims, to 
include but not limited to 38 C.F.R. 
§ 3.400 (2010).  If the increased 
evaluation claims remain denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case as to 
the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.            

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND. If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


